Appeal of LELAND D. WEBB.Webb v. CommissionerDocket No. 1279.United States Board of Tax Appeals1 B.T.A. 759; 1925 BTA LEXIS 2805; March 16, 1925, decided Submitted February 26, 1925.  *2805 Leland D. Webb, the taxpayer, pro se.Willis D. Nance, Esq., for the Commissioner.  Before STERNHAGEN and TRUSSELL.  The taxpayer is an officer assigned to active duty with the Bureau of Aeronautics, United States Navy.  In 1921 he charged off on his income-tax return the following items: 1.  $1,225. - Losses sustained in the damage to property while in transitu from California to Washington, D.C., aboard naval transports.  2.  $175. - Transportation expenses of wife from California to Washington, D.C.  3.  $14. - Contributions for floral tributes at funerals of officers killed in flying.  These deductions were disallowed by the Commissioner.  FINDINGS OF FACT.  In 1921, the taxpayer was transferred from San Francisco, Calif., to Pensacola, Fla.  In 1922, certain of his property, consisting of an automobile, a piano, and other household goods, was entered at San Francisco, Calif., for shipment to Washington, D.C., aboard naval transports.  Such transportation of personal property, where officers are transferred, is provided for under naval regulations.  Storms were encountered by the vessel and, on arrival at Washington, D.C., the property was*2806  so badly damaged as to be almost worthless.  The automobile, costing $1,800 in 1921, was sold for $50 as junk.  The piano and other household goods were broken and badly disfigured by salt water.  A claim for these losses is now pending before Congress, duly approved by naval authorities, but no action has been taken thereon.  The funds appropriated for such purpose under naval regulations being exhausted, the taxpayer had to pay the cost of his wife's transportation from San Francisco, Calif., to Washington, D.C., from his personal income.  The item for floral contributions, the taxpayer abandoned at the hearing.  DECISION.  The loss of $1,225 on account of damage to automobile and household furniture should be allowed as a deduction, as a loss arising under section 214(a)(6) of the Revenue Act of 1921.  The disallowance by the Commissioner of $175, transportation expenses of the taxpayer's wife from San Francisco, Calif., to Washington, D.C., is approved, such expenses being personal and not deductible, whether or not taxpayer receives payment therefor.  The deficiency should be computed in accordance with the foregoing.  Final decision will be settled on consent or on*2807  10 days' notice, in accordance with Rule 50.